Exhibit 10.01
 
TRADEMARK SUBLICENSE AGREEMENT
 
This Trademark Sublicense Agreement (“Agreement”) is dated as of May 14, 2013,
by and among Biglari Holdings Inc., an Indiana corporation (“Licensee”) and
Steak ‘n Shake, LLC and Steak ‘n Shake Enterprises, Inc. (“Sublicensees”).
 
RECITALS
 
A.           Licensee is the exclusive licensee of the right to use and
sublicense the names and marks listed and described in attached Schedule A (the
“Licensed Marks”), pursuant to the Trademark License Agreement between Sardar
Biglari (“Licensor”) and Licensee (the “Trademark License Agreement,” attached
as Schedule B), all restrictions, protections and provisions of which that run
to the benefit of Licensor are incorporated herein explicitly and/or by
reference and apply to Sublicensees.
 
B.           It is the desire and intention of the parties that Sublicensees and
their sublicensees be permitted to use the Licensed Marks in connection with
Sublicensees’ Steak ‘n Shake restaurant business, regardless of whether those
restaurants are operated by Licensees or franchisees or licensees.
 
C.           Licensor, by the letter attached as Schedule C, has provided prior
written permission and authorization for Licensee and Sublicensees to enter into
an agreement in this form.  By this letter, Licensor has additionally provided
prior written permission and authorization for Sublicensees to register the mark
STEAK ‘N SHAKE BY BIGLARI (the “Composite Mark”) in the joint names of Licensor
and Sublicensees in any part or parts of the Territory, as that term is defined
below.
 
Now, therefore, in consideration of the foregoing and the mutual promises
contained herein, the parties hereby agree as follows:
 
 
1.
License.

 
 
1.01
Licensee hereby grants to Sublicensees, and Sublicensees hereby accept from
Licensee, a right and license to use the Licensed Marks in connection with marks
owned by Sublicensees in association with restaurant franchising (including
business management assistance in the establishment and/or operating of
restaurants), restaurant services, retail and retail related services, real
estate services and apparel (the products and services which are the subject of
this Agreement are hereinafter referred to as the “Products” and the “Services”)
throughout the world (the “Territory”), including any advertising and promotion
associated therewith. Licensee, in its reasonable discretion, by written notice
to Sublicensees, may add additional marks to Schedule A, and such marks shall be
deemed to be Licensed Marks hereunder, provided that those marks are Licensed
Marks under the Trademark License Agreement. The foregoing license granted in
this Paragraph 1.01 shall hereinafter be known as the “Trademark
Sublicense.”   The Trademark Sublicense is granted without warranties or
assurances as to the registrability or availability of the Licensed Marks.

 
 
1

--------------------------------------------------------------------------------

 
 
 
1.02
The Licensed Marks shall not be used by Sublicensees in association with any
goods or services other than the Products and Services without the express
written consent of Licensee and Licensor.  The Trademark Sublicense is granted
on a non-exclusive basis vis-à-vis Licensee’s use of the Licensed Marks.

 
 
1.03
Sublicensees shall not have the right to assign, transfer, or devise any rights
granted herein, except that Sublicensees shall have the right to grant further
sublicenses hereunder, with Licensee’s and Licensor’s approval, such approval
not to be unreasonably withheld or delayed.

 
 
1.04
Notwithstanding the foregoing, Sublicensees (and their permitted sublicensees)
shall have the right to permit third parties to provide Services and produce and
manufacture Products or the packaging thereof for Sublicensees consistent with
the quality standards and other requirements of this Agreement and the Trademark
License Agreement for use in connection with activities encompassed within the
scope of the Products and Services. Sublicensees (and their permitted
sublicensees) will identify their Products and Services and manufacturers for
the Products to Licensee and/or Licensor upon request. Sublicensees agree that
any person or entity permitted to manufacture such Products shall be prohibited
from manufacturing, producing, selling, distributing, or shipping Products other
than to Sublicensees (or their permitted sublicensees). Sublicensees further
agree to enforce such prohibition at their own expense and upon reasonable
demand by Licensee and/or Licensor.

 
 
1.05
Any and all permitted sublicenses granted by Sublicensees shall be subject to
the terms hereof and of the Trademark License Agreement and must reflect and
contain all the restrictions, protections and provisions of this Agreement for
the benefit of Licensee and the Trademark License Agreement for the benefit of
Licensor, and must be approved in advance in writing by Licensee and Licensor,
whose approval will not be unreasonably withheld or delayed.

 
 
1.06
Sublicensees acknowledge that Licensee is the exclusive licensee of the Licensed
Marks and that Licensor is the owner of the entire right, title and interest in
and to the Licensed Marks.  Sublicensees will not at any time do, or cause to be
done, any act or thing in any way impairing or tending to impair any part of
such right title and interest.  In connection with the use of the Licensed
Marks, Sublicensees shall not in any manner represent that they have any
ownership interest in the Licensed Marks.  Sublicensees shall only have the
right to register the Composite Mark in the joint name of Licensor and
Sublicensees and may only use the Composite Mark for the purposes for which, and
for so long as, it may use the Licensed Marks hereunder.  Sublicensees hereby
assign, and agree to assign in the future, any right they may have acquired or
will acquire in the Licensed Marks, including any goodwill associated
therewith.  The foregoing shall not be applied to impair the registration and
maintenance by Sublicensees of marks containing the Licensed Marks and
additional marks owned independently by Sublicensees, provided, however, that
Sublicensees shall promptly cancel all registrations for trademarks that contain
any of the Licensed Marks if the Trademark License Agreement is terminated.

 
 
2

--------------------------------------------------------------------------------

 
 
 
1.07
Sublicensees acknowledge that, pursuant to the Trademark License Agreement,
Licensor retained the right to use and/or register his name, and variations
thereof, as a trademark or service mark in all media fields, including, but not
limited to, television, print publications, film, radio, personal appearances,
public addresses and other types of media.

 
 
1.08
All restrictions, protections and provisions of the Trademark License Agreement
that run to the benefit of Licensor are incorporated herein explicitly and/or by
reference and apply to Sublicensees and to all permitted sublicensees of
Sublicensees, and must be contained in any further proposed sublicense
agreement.

 
 
2.
License Term.

 
 
2.01
This Agreement shall be effective as of the date hereof, and shall continue for
the period during which the Trademark License Agreement is effective (the
“Term”).

 
 
3.
Royalty.

 
 
3.01
From and after the occurrence of a Triggering Event, Sublicensees shall pay to
Licensee that portion of the Royalty that is attributable to Sublicensees’
Revenues with respect to the Royalty Period (as such terms are defined in the
Trademark License Agreement).  Without limiting any other provision of this
Agreement, the terms of Section 3 of the Trademark License Agreement shall apply
to Sublicensees and to all permitted sublicensees of Sublicensees and are hereby
incorporated by reference into this Agreement, and must be contained in any
further proposed sublicense agreement.

 
 
4.
Quality Control.  Without limiting any other provision of this Agreement, the
terms of Section 4 of the Trademark License Agreement shall apply to
Sublicensees and to all permitted sublicensees of Sublicensees and are hereby
incorporated by reference into this Agreement, and must be contained in any
further proposed sublicense agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
 
5.
Goodwill and Enforcement of Rights.  Without limiting any other provision of
this Agreement, the terms of Section 5 of the Trademark License Agreement shall
apply to Sublicensees and to all permitted sublicensees of Sublicensees and are
hereby incorporated by reference into this Agreement, and must be contained in
any further proposed sublicense agreement.

 
 
6.
Use of Licensed Marks.  Without limiting any other provision of this Agreement,
the terms of Section 6 of the Trademark License Agreement shall apply to
Sublicensees and to all permitted sublicensees of Sublicensees and are hereby
incorporated by reference into this Agreement, and must be contained in any
further proposed sublicense agreement.

 
 
7.
Termination.

 
 
7.01
Breach of this Agreement shall be defined and treated as in Section 7.01 of the
Trademark License Agreement.

 
 
7.02
Licensee may terminate this Agreement on any basis on which Licensor is entitled
to terminate the Trademark License Agreement, as enumerated in Section 7.02 of
the Trademark License Agreement.

 
 
7.03
Within six (6) months following the expiration or termination of this Agreement,
Sublicensees (and any of their sublicensees) must cease using the Licensed Marks
and at Licensee’s and/or Licensor’s sole options shall destroy or allow Licensee
and/or Licensor to pick up all printed matter, tangible matter, and Product
bearing any of the Licensed Marks.

 
 
8.
Indemnification and Insurance. Without limiting any other provision of this
Agreement, the terms of Section 8 of the Trademark License Agreement shall apply
to Sublicensees and to all permitted sublicensees of Sublicensees and are hereby
incorporated by reference into this Agreement, and must be contained in any
further proposed sublicense agreement.

 
 
9.
Notices. Except as otherwise set forth herein, any notices, statements or
payments required to be made or given under this Agreement shall be hand
delivered or sent via overnight courier, to the following persons and addresses
which may change or be modified at any time in writing by the receiving parties.

 
To Sublicensees:
 
Steak ‘n Shake, LLC
36 S. Pennsylvania Street
500 Century Building
Indianapolis, IN 46204
 
 
4

--------------------------------------------------------------------------------

 
 
Steak ‘n Shake Enterprises, Inc.
36 S. Pennsylvania Street
500 Century Building
Indianapolis, IN 46204


To Licensee:
 
Biglari Holdings Inc.
17802 IH 10 West, Suite 400
San Antonio, Texas 78257
Attention:  Bruce Lewis, Controller


To Licensor:
 
Sardar Biglari
c/o Biglari Holdings Inc.
17802 IH 10 West, Suite 400
San Antonio, Texas 78257


 
10.
Miscellaneous.  Without limiting any other provision of this Agreement, the
terms of Section 10 of the Trademark License Agreement shall apply to
Sublicensees and to all permitted sublicensees of Sublicensees and are hereby
incorporated by reference into this Agreement, and must be contained in any
further proposed sublicense agreement.

 
 
11.
Third Party Beneficiary.  Licensee and Sublicensees agree that Licensor is an
intended third party beneficiary of this Agreement and all further sublicense
agreements and shall have the full right and authority to enforce this Agreement
and all further sublicense agreements against Sublicensees and its sublicensees.

 
[Signature page follows]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.
 

 
LICENSEE:
     
Biglari Holdings Inc., an Indiana Corporation
         
By:
/s/ Bruce Lewis       Name: Bruce Lewis       Title: Controller  
 
 
SUBLICENSEES:
                 
Steak ‘n Shake, LLC an Indiana Limited Liability Company
         
By:
/s/ Duane Geiger      
Name:
Duane Geiger      
Title:
Chief Financial Officer          
Steak ‘n Shake Enterprises, Inc., an Indiana Corporation
         
By:
/s/ Duane Geiger      
Name:
Duane Geiger      
Title:
Chief Financial Officer

 
 
6

--------------------------------------------------------------------------------

 


SCHEDULE A
 


 
Biglari


Biglari Holdings